DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a grid structure extending in rows and columns of a pixel array including a plurality of imaging pixels arranged in rows and columns and structured to separate the imaging pixels from one another, the grid structure including a low-index material or an air structured to include an air layer filled with air to provide optical isolation between two adjacent imaging pixels; and a plurality of holes respectively formed at crossing points of the grid structure[[s]], wherein each of the plurality of holes does not include the air layer.

The following is the reason for allowance of claim 13, pertinent arts do not alone or in combination disclose: a plurality of (2x2) matrix arrays of unit pixels; a plurality of holes arranged at centers of the plurality of (2x2) matrix arrays of unit pixels, respectively; and a grid structure extending in a direction from the plurality of holes, respectively, along one side of each of the unit pixels, wherein the grid structure includes an air layer filled with air, and wherein each of the plurality of holes does not include the air layer.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose: a grid structure extending in rows and columns of a pixel array including a plurality of imaging pixels arranged in rows and columns and structured to separate the imaging pixels from one another, the grid structure structured to include a low-index material or an air layer filled with air to provide optical isolation between two adjacent imaging pixels; and a plurality of holes respectively formed at crossing points of the grid structure, wherein each of the plurality of holes includes none of the low-index material and the air layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dang et al (US Patent No. 11391994), Lee et al (US Pub No. 20170047371), Lai et al (US Pub No. 20170062496), Baek et al (US Pub No. 20180053796), Takahashi et al (US Pub No. 20190288192), Kim et al (US Pub No. 20190157329).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895